UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [Mark One] x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-32637 AMES NATIONAL CORPORATION (Exact Name of Registrant as Specified in Its Charter) IOWA 42-1039071 (State or Other Jurisdiction of Incorporation or Organization) (I. R. S. Employer Identification Number) 405 FIFTH STREET AMES, IOWA 50010 (Address of Principal Executive Offices) Registrant's Telephone Number, Including Area Code: (515) 232-6251 NOT APPLICABLE (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. COMMON STOCK, $2.00 PAR VALUE 9,429,580 (Class) (Shares Outstanding at August 1, 2007) 1 AMES NATIONAL CORPORATION INDEX Page PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) Consolidated Balance Sheets at June 30, 2007 and December 31, 2006 3 Consolidated Statements of Income for the three and six months ended June 30, 2007 and 2006 4 Consolidated Statements of Cash Flows for the six months ended June 30, 2007 and 2006 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II. OTHER INFORMATION Items 1 through 6 23 Signatures 24 2 Index AMES NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets (unaudited) June 30, December 31, ASSETS 2007 2006 Cash and due from banks $ 19,255,762 $ 16,510,082 Federal funds sold - 13,100,000 Interest bearing deposits in financial institutions 1,010,523 1,544,306 Securities available-for-sale 351,099,722 354,571,864 Loans receivable, net 441,320,062 429,122,541 Loans held for sale 2,094,327 525,999 Bank premises and equipment, net 13,761,917 12,617,741 Accrued income receivable 7,712,138 7,871,365 Deferred income taxes 690,829 - Other assets 3,105,341 2,989,090 Total assets $ 840,050,621 $ 838,852,988 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits Demand, noninterest bearing $ 71,606,140 $ 77,638,264 NOW accounts 154,583,055 158,584,115 Savings and money market 160,263,988 159,401,753 Time, $100,000 and over 106,054,915 102,230,631 Other time 178,147,623 182,501,710 Total deposits 670,655,721 680,356,473 Federal funds purchased and securities sold under agreements to repurchase 49,425,759 34,727,897 Other short-term borrowings 1,286,770 1,470,116 FHLB term advances 2,000,000 2,000,000 Dividends payable 2,545,987 2,450,503 Deferred income taxes - 1,187,948 Accrued expenses and other liabilities 4,064,406 3,736,739 Total liabilities 729,978,643 725,929,676 STOCKHOLDERS' EQUITY Common stock, $2 par value, authorized 18,000,000 shares; 9,429,580 and 9,425,013 shares issued and outstanding at June 30, 2007 and December 31, 2006, respectively 18,859,160 18,850,026 Additional paid-in capital 22,588,691 22,498,904 Retained earnings 66,114,331 65,856,627 Accumulated other comprehensive income, net unrealized gain on securities available-for-sale 2,509,796 5,717,755 Total stockholders' equity 110,071,978 112,923,312 Total liabilities and stockholders' equity $ 840,050,621 $ 838,852,988 3 Index AMES NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Income (unaudited) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Interest and dividend income: Loans $ 7,864,594 $ 7,357,897 $ 15,437,801 $ 14,559,841 Securities Taxable 2,322,316 2,127,842 4,659,405 4,168,073 Tax-exempt 1,189,988 1,040,194 2,384,314 2,076,557 Federal funds sold 149,213 92,691 179,390 103,994 Dividends 383,982 359,005 774,550 698,779 Total interest income 11,910,093 10,977,629 23,435,460 21,607,244 Interest expense: Deposits 5,483,677 4,968,077 10,808,882 9,404,262 Other borrowed funds 522,757 257,605 1,014,917 600,224 Total interest expense 6,006,434 5,225,682 11,823,799 10,004,486 Net interest income 5,903,659 5,751,947 11,611,661 11,602,758 Provision (credit) for loan losses 143,877 (302,854 ) 153,605 (273,230 ) Net interest income after provision (credit) for loan losses 5,759,782 6,054,801 11,458,056 11,875,988 Non-interest income: Trust department income 721,320 389,676 1,104,665 753,078 Service fees 474,593 497,729 903,207 905,051 Securities gains, net 452,554 270,830 906,077 515,308 Gain on sale of loans held for sale 195,004 172,521 298,105 283,987 Merchant and ATM fees 144,611 133,160 282,285 276,220 Gain on foreclosure of real estate — — — 471,469 Other 142,783 134,651 284,661 286,193 Total non-interest income 2,130,865 1,598,567 3,778,999 3,491,306 Non-interest expense: Salaries and employee benefits 2,563,314 2,372,072 5,063,267 4,787,278 Data processing 557,915 582,175 1,108,357 1,082,277 Occupancy expenses 300,084 287,920 621,488 597,879 Other operating expenses 731,223 715,330 1,434,372 1,384,961 Total non-interest expense 4,152,536 3,957,497 8,227,484 7,852,395 Income before income taxes 3,738,111 3,695,871 7,009,571 7,514,899 Income tax expense 910,680 931,053 1,661,126 1,837,714 Net income $ 2,827,431 $ 2,764,818 $ 5,348,445 $ 5,677,185 Basic and diluted earnings per share $ 0.30 $ 0.29 $ 0.57 $ 0.60 Declared dividends per share $ 0.27 $ 0.26 $ 0.54 $ 0.52 Comprehensive income (loss) $ (54,376 ) $ 688,961 $ 2,140,486 $ 2,799,602 4 Index AMES NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Cashflows (unaudited) Six Months Ended June 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 5,348,445 $ 5,677,185 Adjustments to reconcile net income to net cash provided by operating activities: Provision (credit) for loan losses 153,605 (273,230 ) Amortization and accretion (97,359 ) 115,521 Depreciation 495,565 477,208 Provision for deferred taxes 5,264 151,694 Securities gains, net (906,077 ) (515,308 ) Gain on foreclosure of real estate — (471,469 ) Change in assets and liabilities: Increase in loans held for sale (1,568,328 ) (399,389 ) Decrease in accrued income receivable 159,227 66,722 Increase in other assets (116,251 ) (231,553 ) Increase in accrued expenses and other liabilities 327,667 1,831,774 Net cash provided by operating activities 3,801,758 6,429,155 CASH FLOWS FROM INVESTING ACTIVITIES Purchase of securities available-for-sale (37,789,276 ) (30,273,695 ) Proceeds from sale of securities available-for-sale 4,383,029 3,765,005 Proceeds from maturities and calls of securities available-for-sale 32,789,825 21,891,088 Net decrease in interest bearing deposits in financial institutions 533,783 1,610,394 Net decrease (increase) in federal funds sold 13,100,000 (10,850,000 ) Net decrease (increase) in loans (12,351,126 ) 11,042,775 Purchase of bank premises and equipment (1,639,741 ) (1,004,012 ) Net cash used in investing activities (973,506 ) (3,818,445 ) CASH FLOWS FROM FINANCING ACTIVITIES Increase (decrease) in deposits (9,700,752 ) 4,109,298 Increase in federal funds purchased and securities sold under agreements to repurchase 14,697,862 1,327,947 Decrease in other borrowings, net (183,346 ) (2,831,173 ) Dividends paid (4,995,257 ) (4,803,828 ) Proceeds from issuance of common stock 98,921 127,013 Net cash used in financing activities (82,572 ) (2,070,743 ) Net increase in cash and cash equivalents 2,745,680 539,967 CASH AND DUE FROM BANKS Beginning 16,510,082 18,092,139 Ending $ 19,255,762 $ 18,632,106 Cash payments for: Interest $ 12,207,048 $ 9,230,172 Income taxes 1,567,209 1,867,780 5 Index AMES NATIONAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) 1. Significant Accounting Policies The consolidated financial statements for the three and six month periods ended June 30, 2007 and 2006 are unaudited. In the opinion of the management of Ames National Corporation (the "Company"), these financial statements reflect all adjustments, consisting only of normal recurring accruals, necessary to present fairly these consolidated financial statements. The results of operations for the interim periods are not necessarily indicative of results which may be expected for an entire year. Certain information and footnote disclosures normally included in complete financial statements prepared in accordance with generally accepted accounting principles have been omitted in accordance with the requirements for interim financial statements. The interim financial statements and notes thereto should be read in conjunction with the year-end audited financial statements contained in the Company's 10-K. The consolidated condensed financial statements include the accounts of the Company and its wholly-owned banking subsidiaries (the “Banks”). All significant intercompany balances and transactions have been eliminated in consolidation. 2. Dividends On May 10, 2007, the Company declared a cash dividend on its common stock, payable on August 15, 2007 to stockholders of record as of August 1, 2007, equal to $0.27 per share. 3. Earnings Per Share Earnings per share amounts were calculated using the weighted average shares outstanding during the periods presented. The weighted average outstanding shares for the three months ended June 30, 2007 and 2006were 9,425,767 and 9,420,218, respectively.The weighted average outstanding shares for the six months ended June 30, 2007 and 2006 were 9,425,391 and 9,419,747, respectively. 4. Off-Balance Sheet Arrangements The Company is party to financial instruments with off-balance-sheet risk in the normal course of business.These financial instruments include commitments to extend credit and standby letters of credit.These instruments involve, to varying degrees, elements of credit risk in excess of the amount recognized in the balance sheet.No material changes in the Company’s off-balance sheet arrangements have occurred since December 31, 2006. 5. New Accounting Pronouncements In July 2006, the Financial Accounting Standards Board (FASB) issued Interpretation No. 48, Accounting for Uncertainty in Income Taxes (FIN 48).FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in its tax return.The Interpretation also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition.FIN 48 is effective in fiscal years beginning after December 15, 2006.The provisions of FIN 48 are to be applied to all tax positions upon initial adoption, with the cumulative effect adjustment reported as an adjustment to the opening balance of retained earnings.The Company adopted FIN 48 as of January 1, 2007, and the adoption had no significant impact of the consolidated financial statements. 6 Index The following are disclosures made pursuant to the initial adoption of FIN 48: · Accounting policy regarding classification of interest and penalties: The Company has adopted the policy of classifying interest and penalties as income tax expense. · Unrecognized tax benefits as of date of adoption: The Company had no significant unrecognized tax benefits as of January 1, 2007 and, likewise, no significant unrecognized tax benefits that, if recognized, would affect the effective tax rate. · Total interest and penalties recognized: The Company had recorded no accrued interest or penalties as of the date of adoption. · Uncertainty on tax position: The Company had no positions for which it deemed that it is reasonably possible that the total amounts of the unrecognized tax benefit will significantly increase or decrease within the 12 months of the date of adoption. · Open tax years: The tax years that remain subject to examination by major tax jurisdictions currently are: Federal 2004 - 2006 State of Iowa2004 - 2006 On February 15, 2007, FASB issued Statement of Financial Accounting Standards No. 159, the Fair Value Option for Financial Assets and Financial Liabilities, a standard that provides companies with an option to report selected financial assets and liabilities at fair value.The standard requires companies to provide additional information that will help investors and other users of financial statements to more easily understand the effect of the company’s choice to use fair value on its earnings.It also requires entities to display the fair value of those assets and liabilities for which the company has chosen to use fair value on the face of the balance sheet.The new statement does not eliminate disclosure requirements included in other accounting standards. This statement is effective as of the beginning of an entity’s first fiscal year beginning after November 15, 2007.Early adoption is permitted as of the beginning of the previous fiscal year provided, among other things, that the entity makes that choice in the first 120 days of that fiscal year. The Company will not early adopt the standard, rather it will adopt the standard effective January 1, 2008.The Company has not determined the impact that the standard might have on its consolidated financial statements. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Overview Ames National Corporation is a bank holding company established in 1975 that owns and operates five bank subsidiaries in central Iowa.The following discussion is provided for the consolidated operations of the Company and its Banks, First National Bank, Ames, Iowa (First National), State Bank & Trust Co. (State Bank), Boone Bank & Trust Co. (Boone Bank), Randall-Story State Bank (Randall-Story Bank) and United Bank & Trust NA (United Bank). The purpose of this discussion is to focus on significant factors affecting the Company's financial condition and results of operations. 7 Index The Company does not engage in any material business activities apart from its ownership of the Banks.Products and services offered by the Banks are for commercial and consumer purposes including loans, deposits and trust services.The Banks also offer investment services through a third-party broker dealer.The Company employs twelve individuals to assist with financial reporting, human resources, audit, compliance, marketing, technology systems and the coordination of management activities, in addition to 183 full-time equivalent individuals employed by the Banks. The Company’s primary competitive strategy is to utilize seasoned and competent Bank management and local decision making authority to provide customers with faster response times and more flexibility in the products and services offered.This strategy is viewed as providing an opportunity to increase revenues through creating a competitive advantage over other financial institutions.The Company also strives to remain operationally efficient to provide better profitability while enabling the Company to offer more competitive loan and deposit rates. The principal sources of Company revenues and cashflow are: (i) interest and fees earned on loans made by the Banks; (ii) securities gains and dividends on equity investments held by the Company and the Banks; (iii) service charges on deposit accounts maintained at the Banks; (iv) interest on fixed income investments held by the Banks; and (v) fees on trust services provided by those Banks exercising trust powers.The Company’s principal expenses are: (i) interest expense on deposit accounts and other borrowings; (ii) salaries and employee benefits; (iii) data processing costs associated with maintaining the Bank’s loan and deposit functions; and (iv) occupancy expenses for maintaining the Banks’ facilities.The largest component contributing to the Company’s net income is net interest income, which is the difference between interest earned on earning assets (primarily loans and investments) and interest paid on interest bearing liabilities (primarily deposits and other borrowings).One of management’s principal functions is to manage the spread between interest earned on earning assets and interest paid on interest bearing liabilities in an effort to maximize net interest income while maintaining an appropriate level of interest rate risk. The Company earned net income of $2,827,000, or $0.30 per share for the three months ended June 30, 2007, compared to net income of $2,765,000, or $0.29 per share, for the three months ended June 30, 2006, an increase of 2%.The improvement in earnings can be attributed to higher net interest income of $152,000, a one-time increase in trust revenues of $275,000, and higher securities gains of $182,000.Tempering these improvements in income was higher quarterly provisions for loan losses of $144,000 in 2007 compared to a negative provision of $303,000 recorded in 2006.In addition, salaries and employee benefits costs were higher primarily as the result of staffing First National Bank’s new office in Ankeny, Iowa. For the six month period ending June 30, 2007, the Company earned net income of $5,348,000, or $0.57 per share, a 6% decrease from net income of $5,677,000, or $0.60 per share, earned a year ago.The decline in income can be attributed to increased loan loss provision expense and higher salary and employee benefit expense.In addition, the prior year’s results were aided by income resulting from the reduction in the allowance for loan losses of $273,000 and a gain on the foreclosure of real estate of $471,000.Higher trust revenues and security gains had a favorable impact on earnings for the six months ended June 30, 2007 compared to the same period a year ago. The following management discussion and analysis will provide a summary review of important items relating to: · Challenges · Key Performance Indicators and Industry Results · Income Statement Review · Balance Sheet Review · Asset Quality and Credit Risk Management · Liquidity and Capital Resources · Forward-Looking Statements and Business Risks 8 Index Challenges Management has identified certain challenges that may negatively impact the Company’s revenues in the future and is attempting to position the Company to best respond to those challenges. · Short-term interest rates have increased significantly since June of 2004 while longer term rates (10 to 20 years) are relatively unchanged since 2004.This movement in short-term rates has caused the yield curve to be flatter or slightly inverted since June 30, 2006.Banks have historically earned higher levels of net interest income by investing in intermediate and longer term loans and investments at higher yields and paying lower deposit expense rates on shorter maturity deposits.If the yield curve remains flat or inverted for the remainder of 2007, the Company’s net interest margin may continue to compress. · If interest rates continue to rise, maintaining net interest income revenues presents a challenge to the Company in 2007.Continued increases in interest rates may negatively impact the Company’s net interest margin particularly if existing trends of interest expense increases more quickly than interest income continue.The Company’s earning assets (primarily its loan and investment portfolio) have longer maturities than its interest bearing liabilities (primarily deposits and other borrowings); therefore, in a rising interest rate environment, interest expense will increase more quickly than interest income as the interest bearing liabilities reprice more quickly than earning assets.In response to this challenge, the Banks model quarterly the changes in income that would result from various changes in interest rates.Management believes Bank earning assets have the appropriate maturity and repricing characteristics to optimize earnings and the Banks’ interest rate risk positions. · The Company’s market in central Iowa has numerous banks, credit unions, and investment and insurance companies competing for similar business opportunities.This competitive environment will continue to put downward pressure on the Banks’ net interest margins and thus affect profitability.Strategic planning efforts at the Company and Banks continue to focus on capitalizing on the Banks’ strengths in local markets while working to identify opportunities for improvement to gain competitive advantages. · A potential challenge to the Company’s earnings would be poor performance in the Company’s equity portfolio, thereby reducing the historical level of realized security gains.The Company, on an unconsolidated basis, invests capital that may be utilized for future expansion in a portfolio of primarily financial and utility stocks totaling $23 million as of June 30, 2007.The Company focuses on stocks that have historically paid dividends that may lessen the negative effects of a bear market. 9 Index Key Performance Indicators and Industry Results Certain key performance indicators for the Company and the industry are presented in the following chart.The industry figures are compiled by the Federal Deposit Insurance Corporation (FDIC) and are derived from 8,650 commercial banks and savings institutions insured by the FDIC.Management reviews these indicators on a quarterly basis for purposes of comparing the Company’s performance from quarter to quarter against the industry as a whole. Selected Indicators for the Company and the Industry June 30, 2007 March 31, 2007 Years Ended December 31, 3 Months Ended 6 Months Ended 3 MonthsEnded 2006 2005 Company Company Company Industry* Company Industry Company Industry Return on assets 1.33 % 1.27 % 1.21 % 1.21 % 1.34 % 1.28 % 1.40 % 1.28 % Return on equity 10.09 % 9.54 % 9.00 % 11.44 % 9.99 % 12.34 % 10.57 % 12.46 % Net interest margin 3.31 % 3.28 % 3.27 % 3.32 % 3.29 % 3.31 % 3.56 % 3.49 % Efficiency ratio 51.68 % 53.46 % 55.40 % 57.56 % 52.27 % 56.79 % 49.09 % 57.24 % Capital ratio 13.19 % 13.28 % 13.40 % 8.23 % 13.38 % 8.23 % 13.21 % 8.25 % *Latest available data Key performances indicators include: · Return on Assets This ratio is calculated by dividing net income by average assets.It is used to measure how effectively the assets of the Company are being utilized in generating income.The Company's annualized return on average assets was 1.33% and 1.35%, respectively, for the three month periods ending June 30, 2007 and 2006.The ratio declined in 2007 from the previous year as the result of increased provision expense and higher non- interest expense primarily associated with the second quarter 2007 opening of the Ankeny office of First National Bank. · Return on Equity This ratio is calculated by dividing net income by average equity.It is used to measure the net income or return the Company generated for the shareholders’ equity investment in the Company.The Company’s annualized return on equity ratio is below that of the industry primarily as a result of the higher level of capital the Company maintains for future growth and acquisitions.The Company's return on average equity was 10.09% and 10.22%, respectively for the three month periods ending June 30, 2007 and 2006. 10 Index · Net Interest Margin The net interest margin for the three months ended June 30, 2007 was 3.31% compared to 3.29% for the three months ended June 30, 2006.The ratio is calculated by dividing net interest income by average earning assets.Earning assets are primarily made up of loans and investments that earn interest.This ratio is used to measure how well the Company is able to maintain interest rates on earning assets above those of interest-bearing liabilities, which is the interest expense paid on deposits and other borrowings.The Company’s net interest margin improved slightly when compared to June 30, 2006 and is in line with the industry average for 2006.Management expects the flat yield curve and the competitive nature of the Company’s market environment to put downward pressure on the Company’s margin for the remainder of 2007. · Efficiency Ratio This ratio is calculated by dividing noninterest expense by net interest income and noninterest income.The ratio is a measure of the Company’s ability to manage noninterest expenses.The Company’s efficiency ratio compares favorably to the industry’s average and was 51.68% and 53.84% for the three months ended June 30, 2007 and 2006, respectively. · Capital Ratio The average capital ratio is calculated by dividing average total equity capital by average total assets.It measures the level of average assets that are funded by shareholders’ equity.Given an equal level of risk in the financial condition of two companies, the higher the capital ratio, generally the more financially sound the company.The Company’s capital ratio is significantly higher than the industry average. Industry Results The FDIC Quarterly Banking Profile reported the following results for the first quarter of 2007: Higher credit expenses at large institutions and narrower net interest margins at smaller institutions exerted downward pressure on earnings of FDIC-insured institutions in the first quarter of 2007. The industry reported total net income of $36.0 billion in the quarter, the fourth-highest quarterly amount ever, but it was $912 million (2.5%) less than the earnings posted in the first quarter of 2006. This is the largest year-over-year decline in quarterly earnings since the first quarter of 2001. A significant part of the decrease was attributable to a change in the way that earnings were reported in the aftermath of a large corporate restructuring, but lower operating results at a number of institutions also contributed to the earnings drop. Evidence of pressure on earnings was widespread, as a majority of institutions (50.3%) reported lower quarterly net income. Narrower net interest margins had a negative effect on earnings of smaller banks and thrifts, while higher expenses for bad loans were more significant for large banks. More than two out of every three institutions, 67.9%, reported lower net interest margins than a year ago, but only 36.6% of all institutions reported higher provisions for loan losses. Among institutions with more than $10 billion in assets, 73 percent raised their loss provisions. The average ROA for the quarter was 1.21 percent, down from 1.34 percent in the first quarter of 2006, as 59 percent of all institutions saw their quarterly ROAs decline. This is the lowest first-quarter ROA for the industry since 2001. 11 Index Income Statement Review The following highlights a comparative discussion of the major components of net income and their impact for the three month periods ended June 30, 2007 and 2006: Critical Accounting Policies The discussion contained in this Item 2 and other disclosures included within this report are based, in part, on the Company’s audited consolidated financial statements.These statements have been prepared in accordance with accounting principles generally accepted in the United States of America.The financial information contained in these statements is, for the most part, based on the financial effects of transactions and events that have already occurred. However, the preparation of these statements requires management to make certain estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. The Company’s significant accounting policies are described in the “Notes to Consolidated Financial Statements” contained in the Company’s 10-K.Based on its consideration of accounting policies that involve the most complex and subjective estimates and judgments, management has identified its most critical accounting policy to be that related to the allowance for loan losses. The allowance for loan losses is established through a provision for loan losses that is treated as an expense and charged against earnings.Loans are charged against the allowance for loan losses when management believes that collectibility of the principal is unlikely. The Company has policies and procedures for evaluating the overall credit quality of its loan portfolio, including timely identification of potential problem loans.On a quarterly basis, management reviews the appropriate level for the allowance for loan losses incorporating a variety of risk considerations, both quantitative and qualitative.Quantitative factors include the Company’s historical loss experience, delinquency and charge-off trends, collateral values, known information about individual loans and other factors.Qualitative factors include the general economic environment in the Company’s market area.To the extent actual results differ from forecasts and management’s judgment, the allowance for loan losses may be greater or lesser than future charge-offs. 12 Index AVERAGE BALANCES AND INTEREST RATES The following two tables are used to calculate the Company’s net interest margin.The first table includes the Company’s average assets and the related income to determine the average yield on earning assets.The second table includes the average liabilities and related expense to determine the average rate paid on interest bearing liabilities.The net interest margin is equal to the interest income less the interest expense divided by average earning assets. AVERAGE BALANCE SHEETS AND INTEREST RATES Three Months Ended June 30, 2007 2006 ASSETS Average Revenue/ Yield/ Average Revenue/ Yield/ (dollars in thousands) balance expense rate balance expense rate Interest-earning assets Loans 1 Commercial $ 77,252 $ 1,542 7.98 % $ 70,770 $ 1,346 7.61 % Agricultural 32,645 699 8.56 % 33,197 685 8.25 % Real estate 317,904 5,273 6.63 % 308,940 4,899 6.34 % Installment and other 22,788 351 6.16 % 28,306 428 6.05 % Total loans (including fees) $ 450,589 $ 7,865 6.98 % $ 441,213 $ 7,358 6.67 % Investment securities Taxable $ 208,443 $ 2,445 4.69 % $ 209,964 $ 2,222 4.23 % Tax-exempt 2 135,463 2,215 6.54 % 122,321 1,954 6.39 % Total investment securities $ 343,906 $ 4,660 5.42 % $ 332,285 $ 4,176 5.03 % Interest bearing deposits with banks $ 1,016 $ 11 4.33 % $ 2,538 $ 35 5.52 % Federal funds sold 11,152 149 5.34 % 7,396 93 5.03 % Total interest-earning assets $ 806,663 $ 12,685 6.29 % $ 783,432 $ 11,662 5.95 % Non-interest-earning assets 43,022 36,184 TOTAL ASSETS $ 849,685 $ 819,616 1 Average loan balances include nonaccrual loans, if any.Interest income collected on nonaccrual loans has been included. 2 Tax-exempt income has been adjusted to a tax-equivalent basis using an incremental tax rate of 35%. 13 Index AVERAGE BALANCE SHEETS AND INTEREST RATES Three Months Ended June 30, 2007 2006 LIABILITIES AND STOCKHOLDERS' EQUITY Average Revenue/ Yield/ Average Revenue/ Yield/ (dollars in thousands) balance expense rate balance expense rate Interest-bearing liabilities Deposits Savings, NOW accounts, and money markets $ 328,199 $ 2,212 2.70 % $ 325,353 $ 2,153 2.65 % Time deposits < $100,000 179,789 1,986 4.42 % 182,333 1,721 3.78 % Time deposits> $100,000 103,867 1,285 4.95 % 100,740 1,094 4.34 % Total deposits $ 611,855 $ 5,483 3.58 % $ 608,426 $ 4,968 3.27 % Other borrowed funds 47,568 523 4.40 % 26,270 258 3.93 % Total interest-bearing liabilities $ 659,423 $ 6,006 3.64 % $ 634,696 $ 5,226 3.29 % Non-interest-bearing liabilities Demand deposits $ 70,209 $ 69,805 Other liabilities 7,994 6,927 Stockholders' equity $ 112,109 $ 108,188 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 849,685 $ 819,616 Net interest: income/ margin $ 6,679 3.31 % $ 6,436 3.29 % Spread Analysis Interest income/average assets $ 12,685 5.97 % $ 11,662 5.69 % Interest expense/average assets 6,006 2.83 % 5,226 2.55 % Net interest income/average assets 6,679 3.14 % 6,436 3.14 % 14 Index Net Interest Income For the three months ended June 30, 2007 and 2006, the Company's net interest margin adjusted for tax exempt income was 3.31% and 3.29%, respectively.Net interest income, prior to the adjustment for tax-exempt income, for the three months ended June 30, 2007 and June 30, 2006 totaled $5,904,000 and $5,752,000, respectively. For the quarter ended June 30, 2007, net interest income increased $152,000 or 3% when compared to the same period in 2006.Interest income increased $932,000 or 8.5% over that same time frame.The increase in interest income was primarily attributable to improved loan and investment yields and volume. Interest expense increased $781,000 or 15% for the quarter ended June 30, 2007 when compared to the same period in 2006. The higher interest expense for the quarter is primarily attributable to a higher volume and rate on total deposits as market interest rates increased from one year ago. Provision for Loan Losses The Company’s provision for loan losses for the three months ended June 30, 2007 was $144,000 compared to a negative provision of $303,000 during the same period last year.An increase in reserves for an impaired loan was the primary reason for the increase in provision expense for the second quarter of 2007 while a reduction in the specific reserves for a problem credit and declining loan demand allowed for the lowering of the allowance for loan losses in second quarter of 2006. Non-interest Income and Expense Non-interest income for this quarter increased $532,000, or 33%, as the result of higher trust department income and increased net securities gains on the Company’s investment portfolio.Trust revenues had a one-time increase of approximately $275,000 primarily related to a software conversion which allowed the trust account fees to be calculated and recognized in the quarter the services are rendered.This conversion had essentially the impact of recognizing two quarters of trust income in the second quarter of 2007.In the past, trust fees were consistently recognized when fees were billed and collected, which was in the quarter subsequent to when they were earned.The Company determined that the effect on prior periods of not recognizing fees until the subsequent quarter and the recognition of two quarters income in the second quarter of 2007 were not significant to the Company’s consolidated financial statements. Non-interest expense was 5% higher in the second quarter of 2007 as the result of the initial costs of employee salaries and benefits associated with the opening of First National Bank’s Ankeny office.The efficiency ratio for the three months ended June 30, 2007 and 2006 was 51.68% and 53.84%, respectively. Income Taxes The provision for income taxes for June 30, 2007 and June 30, 2006 was $911,000 and $931,000, respectively. This amount represents an effective tax rate of 24% for the three months ended June 30, 2007 versus 25% for the same quarter in 2006.The Company's marginal federal tax rate is currently 35%.The difference between the Company's effective and marginal tax rate is primarily related to investments made in tax exempt securities. 15 Index Income Statement Review for Six Months Ended June 30, 2007 The following highlights a comparative discussion of the major components of net income and their impact for the six months ended June 30, 2007 and 2006: AVERAGE BALANCES AND INTEREST RATES The following two tables are used to calculate the Company’s net interest margin.The first table includes the Company’s average assets and the related income to determine the average yield on earning assets.The second table includes the average liabilities and related expense to determine the average rate paid on interest bearing liabilities.The net interest margin is equal to the interest income less the interest expense divided by average earning assets. ASSETS (dollars in thousands) AVERAGE BALANCE SHEETS AND INTEREST RATES Six Months Ended June 30, 2007 2006 Average Revenue/ Yield/ Average Revenue/ Yield/ balance expense rate balance expense rate Loans 1 Commercial $ 76,715 $ 3,057 7.97 % $ 70,631 $ 2,604 7.37 % Agricultural 32,184 1,359 8.45 % 33,107 1,331 8.04 % Real estate 313,738 10,313 6.57 % 309,065 9,682 6.27 % Installment and other 23,139 709 6.13 % 31,196 943 6.05 % Total loans (including fees) $ 445,776 $ 15,438 6.93 % $ 443,999 $ 14,560 6.56 % Investment securities Taxable $ 210,646 $ 4,906 4.66 % $ 208,125 $ 4,340 4.17 % Tax-exempt 2 135,986 4,440 6.53 % 122,348 3,893 6.36 % Total investment securities $ 346,632 $ 9,346 5.39 % $ 330,473 $ 8,233 4.98 % Interest bearing deposits with banks $ 2,225 $ 26 2.34 % $ 4,846 $ 73 3.01 % Federal funds sold 7,153 179 5.00 % 4,088 103 5.04 % Total interest-earning assets $ 801,786 $ 24,989 6.23 % $ 783,406 $ 22,969 5.86 % Total noninterest-earning assets $ 42,408 $ 34,194 TOTAL ASSETS $ 844,194 $ 817,600 1 Average loan balance include nonaccrual loans, if any.Interest income collected on nonaccrual loans has been included. 2 Tax-exempt income has been adjusted to a tax-equivalent basis using an incremental tax rate of35%. 16 Index LIABILITIES AND STOCKHOLDERS' EQUITY (dollars in thousands) AVERAGE BALANCE SHEETS AND INTEREST RATES Six Months Ended June 30, 2007 2006 Average Revenue/ Yield/ Average Revenue/ Yield/ balance expense rate balance expense rate Interest-bearing liabilities Deposits Savings, NOW accounts, and money markets $ 323,391 $ 4,317 2.67 % $ 320,715 $ 3,979 2.48 % Time deposits < $100,000 180,942 3,930 4.34 % 181,526 3,321 3.66 % Time deposits> $100,000 104,576 2,562 4.90 % 100,272 2,104 4.20 % Total deposits $ 608,909 $ 10,809 3.55 % $ 602,513 $ 9,404 3.12 % Other borrowed funds 45,747 1,015 4.44 % 30,824 600 3.89 % Total interest-bearing liabilities $ 654,656 $ 11,824 3.61 % $ 633,337 $ 10,004 3.16 % Noninterest-bearing liabilities Demand deposits $ 69,494 $ 68,764 Other liabilities 8,007 6,754 Stockholders' equity $ 112,091 $ 108,745 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 844,194 $ 817,600 Net interest income / margin $ 13,165 3.28 % $ 12,965 3.31 % Spread Analysis Interest income/average assets $ 24,989 5.92 % $ 22,969 5.62 % Interest expense/average assets 11,824 2.80 % 10,004 2.45 % Net interest income/average assets 13,165 3.12 % 12,965 3.17 % 17 Index Net Interest Income For the six months ended June 30, 2007 and 2006, the Company's net interest margin adjusted for tax exempt income was 3.28% and 3.31%, respectively.Net interest income, prior to the adjustment for tax-exempt income, for the six months ended June 30, 2007 and 2006 was relatively unchanged and totaled $11,612,000 and $11,603,000, respectively. For the six months ended June 30, 2007, interest income increased $1,828,000 or 8.5% when compared to the same period in 2006.The increase was primarily attributable to higher loan and investment yields and higher investment volumes than the six months ended June 30, 2006. Interest expense increased $1,819,000 or 18% for the six months ended June 30, 2007 when compared to the same period in 2006.The higher interest expense for the period is attributable to a higher average rates and increased volumes of deposits and other borrowings as short term market interest rates have increased in comparison to the same period in 2006. Provision for Loan Losses The Company’s recorded provision expense for the first half of this year of $154,000 compared to a negative provision for loan losses of $273,000 for the six months ended June 30, 2006.An increased specific reserve for an impaired loan was the primary reason for the higher provision expense in 2007.Net loan recoveries of $3,000 were realized in the six months ended June 30, 2007 and compare to net charge-offs of $24,000 for the six months ended June 30, 2006. Non-interest Income and Expense Non-interest income increased $288,000, or 8% during the six months ended June 30, 2007 compared to the same period in 2006 as the result of higher trust department income and increased net securities gains on the Company’s investment portfolio.Trust revenues had a one-time increase of approximately $275,000 which was discussed on page 15. Non-interest expense increased $375,000 or 5% for the first six months of 2007 compared to the same period in 2006 primarily as the result of the initial costs of employee salaries and benefits associated with the opening of First National Bank’s Ankeny office. Income Taxes The provision for income taxes for the six months ended June 30, 2007 and 2006 was $1,661,000 and $1,838,000, respectively. These amounts represent an effective tax rate of 24% for both periods.The Company's marginal federal tax rate is currently 35%.The difference between the Company's effective and marginal tax rate is primarily related to investments made in tax exempt securities. Balance Sheet Review As of June 30, 2007, total assets were $840,051,000, a $1,198,000 increase compared to December 31, 2006.The most significant balance sheet change since December 31, 2006 was Federal funds sold were reinvested in the loan portfolio. Investment Portfolio 18 Index The investment portfolio totaled $351,100,000 as of June 30, 2007, 1% lower than the December 31, 2006 balance of $354,572,000. Loan Portfolio Loan volume grew $12,198,000, or 3%, during the first six months as net loans totaled $441,320,000 as of June 30, 2007 compared to $429,123,000 as of December 31, 2006.Loan growth was primarily in the commercial and commercial real estate portfolios. Deposits Deposits totaled $670,656,000 as of June 30, 2007, a 1% decrease totaling $9,701,000 from December 31, 2006.Most of the decrease is related to money market and other time certificates. Other Borrowed Funds Other borrowed funds as of June 30, 2007 totaled $52,713,000 compared to the December 31, 2006 total of $38,198,000.This increase was primarily the result of $13,000,000 in additional federal funds purchased. Off-Balance Sheet Arrangements The Company is party to financial instruments with off-balance-sheet risk in the normal course of business.These financial instruments include commitments to extend credit and standby letters of credit.These instruments involve, to varying degrees, elements of credit risk in excess of the amount recognized in the balance sheet.No material changes in the Company’s off-balance sheet arrangements have occurred since December 31, 2006. Asset Quality Review and Credit Risk Management The Company’s credit risk is centered in the loan portfolio, which on June 30, 2007 totaled $441,320,000 compared to $429,123,000 as of December 31, 2006.Net loans comprise 53% of total assets as of June 30, 2007.The object in managing loan portfolio risk is to reduce the risk of loss resulting from a customer’s failure to perform according to the terms of a transaction and to quantify and manage credit risk on a portfolio basis.The Company’s level of problem loans consisting of non-accrual loans and loans past due 90 days or more as a percentage of total loans of 0.21% is below that of the Company’s peer group of 413 bank holding companies with assets of $500 million to $1 billion as of December 31, 2006 of 0.62%. Impaired loans totaled $908,000 as of June 30, 2007 compared to $1,049,000 as of December 31, 2006. A loan is considered impaired when, based on current information and events, it is probable that the Company will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement.Impaired loans generally include loans accounted for on a non-accrual basis, accruing loans which are contractually past due 90 days or more as to principal or interest payments, and any restructured loans.As of June 30, 2007, non-accrual loans totaled $653,000, loans past due 90 days still accruing totaled $255,000 and there were no restructured loans outstanding.Other real estate owned totaled $2,871,000 as of June 30, 2007 and $2,808,000 as of December 31, 2006. The allowance for loan losses as a percentage of outstanding loans as of June 30, 2007 and December 31, 2006 was 1.49% and 1.50%, respectively. The allowance for loan and lease losses totaled $6,689,000 and $6,533,000 as of June 30, 2007 and December 31, 2006, respectively.Net loan recoveries for the most recent quarter end totaled $10,000 compared to net charge-offs of loans of $11,000 for the three month period ended June 30, 2006. 19 Index The allowance for loan losses is management’s best estimate of probable losses inherent in the loan portfolio as of the balance sheet date.Factors considered in establishing an appropriate allowance include: an assessment of the financial condition of the borrower, a realistic determination of value and adequacy of underlying collateral, the condition of the local economy and the condition of the specific industry of the borrower, an analysis of the levels and trends of loan categories and a review of delinquent and classified loans. Liquidity and Capital Resources Liquidity management is the process by which the Company, through its Banks’ Asset and Liability Committees (ALCO), ensures that adequate liquid funds are available to meet its financial commitments on a timely basis, at a reasonable cost and within acceptable risk tolerances. These commitments include funding credit obligations to borrowers, funding of mortgage originations pending delivery to the secondary market, withdrawals by depositors, maintaining adequate collateral for pledging for public funds, trust deposits and borrowings, paying dividends to shareholders, payment of operating expenses, funding capital expenditures and maintaining deposit reserve requirements. Liquidity is derived primarily from core deposit growth and retention; principal and interest payments on loans; principal and interest payments, sale, maturity and prepayment of investment securities; net cash provided from operations; and access to other funding sources. Other funding sources include federal funds purchased lines, Federal Home Loan Bank (FHLB) advances and other capital market sources. As of June 30, 2007, the level of liquidity and capital resources of the Company remain at a satisfactory level and compare favorably to that of other FDIC insured institutions.Management believes that the Company's liquidity sources will be sufficient to support its existing operations for the foreseeable future. The liquidity and capital resources discussion will cover the following topics: · Review the Company’s Current Liquidity Sources · Review of the Statements of Cash Flows · Company Only Cash Flows · Review of Commitments for Capital Expenditures, Cash Flow Uncertainties and Known Trends in Liquidity and Cash Flows Needs · Capital Resources Review of the Company’s Current Liquidity Sources Liquid assets of cash on hand, balances due from other banks, federal funds sold and interest-bearing deposits in financial institutions for June 30, 2007 and December 31, 2006 totaled $20,266,000 and $31,154,000, respectively.Federal funds sold being used to fund loan growth is the primary reason for the lower liquidity levels as of June 30, 2007. Other sources of liquidity available to the Banks as of June 30, 2007 include outstanding lines of credit with the Federal Home Loan Bank of Des Moines, Iowa of $46,840,000 and federal funds borrowing capacity at correspondent banks of $99,500,000.The Company had securities sold under agreements to repurchase totaling $36,426,000, federal funds purchased of $13,000,000 and FHLB advances of $2,000,000 as of June 30, 2007. Total investments as of June 30, 2007 were $351,100,000 compared to $354,572,000 as of year-end 2006.These investments provide the Company with a significant amount of liquidity since all of the investments are classified as available for sale as of June 30, 2007. The investment portfolio serves an important role in the overall context of balance sheet management in terms of balancing capital utilization and liquidity. The decision to purchase or sell securities is based upon the current assessment of economic and financial conditions, including the interest rate environment, liquidity and credit considerations. The portfolio’s scheduled maturities represent a significant source of liquidity. 20 Index Review of Statements of Cash Flows Operating cash flows for June 30, 2007 and 2006 totaled $3,802,000 and $6,429,000, respectively.The primary variance in operating cash flows for the first six months of 2007 compared to the same period one year ago relates to a lower source of funds from increases in accrued expenses and a higher use of cash to fund loans held for sale. Net cash used in investing activities through June 30, 2007 and 2006 was $974,000 and $3,818,000, respectively.Additional growth in the loan portfolio was the most significant use of cash in the first six months of 2007 while the temporary investment in federal funds sold was the largest use of cash for investing activities in the first half of 2006 as a result of lower loan demand for that period. Net cash used by financing activities for June 30, 2007 and 2006 totaled $83,000 and $2,071,000, respectively.A higher level of repurchase agreement and federal funds purchased are the largest source of financing cash flows for the six months ended June 30, 2007 while deposits were the most significant in 2006.As of June 30, 2007, the Company did not have any external debt financing, off balance sheet financing arrangements, or derivative instruments linked to its stock. Company Only Cash Flows The Company’s liquidity on an unconsolidated basis is heavily dependent upon dividends paid to the Company by the Banks. The Company requires adequate liquidity to pay its expenses and pay stockholder dividends. For the six months ended June 30, 2007, dividends paid by the Banks to the Company amounted to $4,422,000 compared to $4,367,000 for the same period in 2006.In 2006, dividends paid by the Banks to the Company amounted to $8,734,000 through December 31, 2006 compared to $8,634,000 for the year ended December 31, 2005. Various federal and state statutory provisions limit the amounts of dividends banking subsidiaries are permitted to pay to their holding companies without regulatory approval.Federal Reserve policy further limits the circumstances under which bank holding companies may declare dividends. For example, a bank holding company should not continue its existing rate of cash dividends on its common stock unless its net income is sufficient to fully fund each dividend and its prospective rate of earnings retention appears consistent with its capital needs, asset quality and overall financial condition. In addition, the Federal Reserve and the FDIC have issued policy statements, which provide that insured banks and bank holding companies should generally pay dividends only out of current operating earnings.Federal and state banking regulators may also restrict the payment of dividends by order. The Company has unconsolidated interest bearing deposits and marketable investment securities totaling $35,147,000 that are presently available to provide additional liquidity to the Banks. Review of Commitments for Capital Expenditures, Cash Flow Uncertainties and Known Trends in Liquidity and Cash Flows Needs No material capital expenditures or material changes in the capital resource mix are anticipated at this time.The primary cash flow uncertainty would be a sudden decline in deposits causing the Banks to liquidate securities.Historically, the Banks have maintained an adequate level of short term marketable investments to fund the temporary declines in deposit balances.There are no known trends in liquidity and cash flows needs as of June 30, 2007 that is a concern to management. Capital Resources The Company’s total stockholders’ equity as of June 30, 2007 totaled $110,072,000 and was 3% lower than the $112,923,000 recorded as of December 31, 2006.At June 30, 2007 and December 31, 2006, stockholders’ equity as a percentage of total assets was 13.10% and 13.46%, respectively.The capital levels of the Company currently exceed applicable regulatory guidelines as of June 30, 2007. 21 Index Forward-Looking Statements and Business Risks The discussion in the foregoing Management Discussion and Analysis and elsewhere in this Report contains forward-looking statements about the Company, its business and its prospects.Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts.They often include use of the words “believe”, “expect”, “anticipate”, “intend”, “plan”, “estimate” or words of similar meaning, or future or conditional verbs such as “will”, “would”, “should”, “could” or “may”.Forward-looking statements, by their nature, are subject to risks and uncertainties.A number of factors, many of which are beyond the Company's control, could cause actual conditions, events or results to differ significantly from those described in the forward-looking statements.Such risks and uncertainties with respect to the Company include, but are not limited to, those related to the economic conditions, particularly in the areas in which the Company and the Banks operate, competitive products and pricing, fiscal and monetary policies of the U.S. government, changes in governmental regulations affecting financial institutions (including regulatory fees and capital requirements), changes in prevailing interest rates, credit risk management and asset/liability management, the financial and securities markets and the availability of and costs associated with sources of liquidity. These factors may not constitute all factors that could cause actual results to differ materially from those discussed in any forward-looking statement.The Company operates in a continually changing business environment and new facts emerge from time to time.It cannot predict such factors nor can it assess the impact, if any, of such factors on its financial position or its results of operations.Accordingly, forward-looking statements should not be relied upon as a predictor of actual results.The Company disclaims any responsibility to update any forward-looking statement provided in this document. Item 3. Quantitative and Qualitative Disclosures About Market Risk The Company's market risk is comprised primarily of interest rate risk arising from its core banking activities of lending and deposit taking.Interest rate risk results from the changes in market interest rates which may adversely affect the Company's net interest income.Management continually develops and applies strategies to mitigate this risk.Management does not believe that the Company's primary market risk exposure and how it has been managed to-date in 2007 changed significantly when compared to 2006. Item 4. Controls and Procedures An evaluation was performed under the supervision and with the participation of the Company’s management, including the Principal Executive Officer and Principal Financial Officer, of the effectiveness of the design and operation of the Company’s disclosure controls and procedures (as defined in Rule 13a-15(e) promulgated under the Securities and Exchange Act of 1934, as amended) as of June 30, 2007.Based on that evaluation, the Company’s management, including the Principal Executive Officer and Principal Financial Officer, concluded that the Company’s disclosure controls and procedures were effective.There have been no significant changes in the Company’s disclosure controls or its internal controls over financial reporting, or in other factors that could significantly affect the disclosure controls or the Company’s internal controls over financial reporting. Changes in Internal Controls There was no change in the Company's internal control over financial reporting identified in connection with the evaluation required by Rule 13a-15(d) of the Exchange Act that occurred during the Company's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Company's internal control over financial reporting. 22 Index PART II. OTHER INFORMATION Item 1. Legal Proceedings Not applicable Item 1.a. Risk Factors No changes Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Not applicable Item 3. Defaults Upon Senior Securities Not applicable Item 4. Submission of Matters to a Vote of Security Holders Annual Shareholders’ Meeting At the Company’s annual meeting of shareholders on April 25, 2007, stockholders re-elected Daniel L. Krieger, Frederick C. Samuelson, and Marvin J. Walter to the Company’s Board of Directors.Newly elected directors included Thomas H. Pohlman, Steven D. Forth, and Larry A. Raymon.Continuing directors include, Betty A. Baudler Horras, Douglas C. Gustafson, Charles D. Jons, Robert L. Cramer, James R. Larson II and Warren R. Madden. There were 9,425,013 shares issued and outstanding shares of common stock entitled to vote at the annual meeting.The voting results on the election of directors were as follows: Votes In Favor Withheld Steven D. Forth 7,794,382 62,896 Daniel L. Krieger 7,794,382 63,196 Thomas H. Pohlman 7,794,382 62,896 Larry A. Raymon 7,794,382 62,896 Frederick C. Samuelson 7,794,382 62,896 Marvin J. Walter 7,794,382 62,896 There were no broker non-votes or abstentions on this proposal. Item 5. Other Information None 23 Index Item 6. Exhibits (a) Exhibits 31.1 Certification of Principal Executive Officer Pursuant to Section 302 of Sarbanes-Oxley Act of 2002. 31.2 Certification of Principal Financial Officer Pursuant to Section 302 of Sarbanes-Oxley Act of 2002. 32.1 Certification of Principal Executive Officer Pursuant to 18 U.S.C. Section 1350. 32.2 Certification of Principal Financial Officer Pursuant to 18 U.S.C. Section 1350. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. AMES NATIONAL CORPORATION DATE: August 8, 2007 By: /s/ Thomas H. Pohlman Thomas H. Pohlman, President Principal Executive Officer By: /s/ John P. Nelson John P. Nelson, Vice President Principal Financial Officer 24
